SNEED, Circuit Judge
(concurring in the result):
I readily concur in the result reached by the court. However, I differ fundamentally with the analytic structure employed by the court in reaching its result. Whereas the court assumes that a prisoner, like all other citizens, has a right not to be viewed naked by members of the opposite sex rooted in the Fourth Amendment’s right of privacy, I commence my analysis by recognizing that “[l]oss of freedom of choice and privacy are inherent incidents of confinement.” See Bell v. Wolfish, 441 U.S. 520, 537, 99 S.Ct. 1861, 1873, 60 L.Ed.2d 447 (1979).
Having started at different points, it must follow that the next step in the *497court’s analytic structure will differ from mine. Whereas the court asserts that the issue is whether the prisoner’s right of privacy was limited in a manner justified by a “compelling state interest,” I phrase the issue as whether the use of female guards in the San Quentin manner infringes either upon the residual rights of privacy that a prisoner might possess or constitutes such an unusual punishment.
The court and I agree that our respective issues should be resolved against the plaintiffs. Our formulations, however, differ. Whereas the court, after carefully examining the use of female guards at San Quentin, concludes that compelling state interests are served by their use, I would conclude merely that on the record before us no residual rights of privacy were infringed and that the use of female guards did not contravene the Eighth Amendment. So long as the procedures employed by San Quentin are reasonably and humanely related to the maintenance of security and order therein, I would find no constitutional infringement of the sort asserted here.
These differences are worth mentioning only because the court’s approach can contribute significantly to the further constitu-tionalization of prison procedures. To some extent constitutionalization has been necessary to preclude gross neglect by governments of their prison systems. Nothing, however, can be carried too far so quickly as a good idea. My approach in this case is to place in the constitutionalization roadway a flashing amber light.